 Case 4:21-cv-10678-MFL-APP ECF No. 6, PageID.10 Filed 06/09/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ROBERT R. POE, et al.,

      Plaintiffs,                                  Case No. 21-cv-10678
                                                   Hon. Matthew F. Leitman
v.

RONALD RITTS, et al.,

     Defendants.
__________________________________________________________________/

  ORDER (1) VACATING ORDER TO SHOW CAUSE (ECF No. 3); (2)
GRANTING APPLICATION TO PROCEED IN FORMA PAUPERIS (ECF
            No. 2); AND (3) SUMMARILY DISMISSING
              AMENDED COMPLAINT (ECF No. 5)

      In this action, Plaintiffs Robert R. Poe and Charmaine Thompson allege that

Defendants Ronald Ritts, Nick Ritts, and Michelle Long are wrongfully seeking to

evict them from their home. (See Am. Compl., ECF No. 5.) Plaintiffs have also filed

an application to proceed in forma pauperis in this action (the “Application”). (See

Application, ECF No. 2.) For the reasons stated below, the Court GRANTS the

Application and DISMISSES the Complaint WITHOUT PREJUDICE.

                                         I

      On March 30, 2021, Poe and Thompson filed this action against the

Defendants. (See Compl., ECF No. 1.)         Plaintiffs’ Complaint, in its entirety,

provided as follows:


                                         1
 Case 4:21-cv-10678-MFL-APP ECF No. 6, PageID.11 Filed 06/09/21 Page 2 of 5




             This complaint is for the property that we purchased rent
             to own by Jessie Ritts.

             The property was paid in full after 12 years of residency
             with full payment being satisfied,

             To this date we are being harassed by the defendants to
             vacate the property that we have been paying to buy since
             2008 and are totally finished purchasing as of November
             2020. The relief sought is total ownership of the property
             located at 6142 Guilford, and Protective Orders against all
             defendants to this claim.

(Compl., ECF No. 1, PageID.1.) Plaintiffs also filed the Application due to their

indigence. (See Application, ECF No. 2.)

      The Court reviewed the Complaint and believed that Plaintiffs had failed to

plead the existence of this Court’s subject-matter jurisdiction.       As the Court

explained to Plaintiffs, the Court has subject-matter jurisdiction over only (1) “all

civil actions arising under the Constitution, laws, or treaties of the United States”

(28 U.S.C. § 1331 – “federal question jurisdiction”) and (2) “all civil actions where

the matter in controversy exceeds the sum or value of $75,000...and is between

citizens of different states” (28 U.S.C. § 1332 – “diversity jurisdiction”). (See Show

Cause Order, ECF No. 3, PageID.5.) Because the Court believed that Plaintiffs had

failed to plead the existence of either diversity or federal question jurisdiction, it

entered an order to show cause that directed Plaintiffs to either file an Amended

Complaint that included allegations that established the Court’s jurisdiction or show

cause in writing why the Court should not dismiss their Complaint. (See id.)
                                          2
 Case 4:21-cv-10678-MFL-APP ECF No. 6, PageID.12 Filed 06/09/21 Page 3 of 5




       On June 2, 2021, Plaintiffs filed an Amended Complaint. (See Am. Compl.,

ECF No. 5.) In the Amended Complaint, Plaintiffs again allege that Defendants

have wrongfully sought to evict them from their home. (See id.) And Plaintiffs assert

that their claims arise under a federal statute – 42 U.S.C. § 1982. (See id., PageID.8.)

                                           II

       Applications to proceed without the prepayment of fees or costs are governed

by 28 U.S.C. § 1915(a)(1). That statute provides that a federal court “may authorize

the commencement ... of any suit, action, or proceeding... by a person who submits

an affidavit that includes a statement of all assets ... that the person is unable to pay

such fees....” Id.

       In the Application, Plaintiffs report a complete lack of income or assets of any

value. (See Application, ECF No. 2.) The Court has reviewed the Application and

is satisfied that the prepayment of the filing fee would cause an undue financial

hardship on Plaintiffs. The Court therefore GRANTS the Application and permits

Plaintiffs to proceed in forma pauperis.

                                           III

       When a plaintiff is allowed to proceed without the prepayment of fees or costs,

the Court is required to screen the complaint and dismiss it if it (i) asserts frivolous

or malicious claims, (ii) fails to state a claim upon which relief may be granted,

and/or (iii) seeks monetary relief against a defendant who is immune from such

                                           3
 Case 4:21-cv-10678-MFL-APP ECF No. 6, PageID.13 Filed 06/09/21 Page 4 of 5




relief. See 28 U.S.C. § 1915(e)(2). See also McGore v. Wigglesworth, 114 F.3d 601,

604 (6th Cir. 1997). While the Court must liberally construe documents filed by pro

se plaintiffs, see Haines v. Kerner, 404 U.S. 519, 520 (1972), a complaint

nonetheless “is frivolous where it lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       Here, as explained above, Plaintiffs assert that their claims against the

Defendants arise under 42 U.S.C. § 1982. That statute provides that “[a]ll citizens

of the United States shall have the same right, in every State and Territory, as is

enjoyed by white citizens thereof to inherit, purchase, lease, sell, hold, and convey

real and personal property.” As the Supreme Court has explained, Section 1982 “is

not a comprehensive open housing law.” Jones v. Alfred H. Mayer Co., 392 U.S.

409, 413 (1968). Instead, it “deals only with racial discrimination” in housing by

“bar[ing] all racial discrimination, private as well as public, in the sale or rental of

property.” Id. But Plaintiffs have not alleged that Defendants have discriminated

against them or taken any action against them on the basis of their race. Thus,

Plaintiffs have failed to state a claim upon which relief may be granted under Section

1982. See, e.g., Toteff v. Village of Oxford, 562 F.Supp. 989, 999 (E.D. Mich. 1983)

(dismissing claim brought under Section 1982 where plaintiffs had “failed to allege

a deprivation … on the basis of their race”); Johnson v. City of Ecorse, 137

F.Supp.2d 886, 890 (E.D. Mich. 2001) (explaining that in order to state a Section

                                           4
 Case 4:21-cv-10678-MFL-APP ECF No. 6, PageID.14 Filed 06/09/21 Page 5 of 5




1982 claim, a plaintiff must, among other things, plead that a defendant “intended to

discriminate on the basis of race”). The Court will therefore DISMISS Plaintiffs’

Amended Complaint without prejudice.

                                         IV

      For all of the reasons stated above, IT IS HEREBY ORDERED that (1) the

Court’s show cause order (ECF No. 3) is VACATED; (2) Plaintiffs’ Application to

proceed in forma pauperis is GRANTED, and (3) Plaintiffs’ Amended Complaint

(ECF No. 5) is DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. §

1915(e)(2)(B). The Court further certifies that any appeal from this decision cannot

be taken in good faith. See 28 U.S.C. § 1915(a)(3).

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: June 9, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 9, 2021, by electronic means and/or ordinary
mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         5
